Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           DETAILED ACTION
                                                                REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “a counterion that may be any metal” would be indefinite since the “may be” would be a possibility, not a positive limitation.
The recited “a similar counterion” would be indefinite since the ”a similar counterion” would be same as “or the like” as disclosed in bottom of paragraph [0041] of specification. Further, it would not have support in the specification.  The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 8,906,995).
Sun et al. teach a composition having a pH of 6.81 comprising about 68 wt.% of polycarbonate and 18.2 wt.% of ABS (see table 3) and 0.036 wt.% of a buffer system with other additives in Ex.7A and 8A of table 6 which would meet claims 1, 3-5, 7-9 and 12 except an amount of the buffer system. 
Sun et al. teach pKa of 6.865 for phosphoric acid at col. 27, line 4 and thus the buffer system used by Sun et al. would be expected to have a pKa value recited in claims 2 and 11.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the buffer system used by Sun et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Sun et al. teach blending the composition in an extruder at col. 25, lines 37-52 and various articles in claims 29 and 30 meeting claim 14 and 16, respectively.  Sun et al. further teach ABS obtained from 50 to 60 parts by weight of polybutadiene and 40-50 parts by weight of styrene and acrylonitrile monomer (in a 3:1 weight ratio) at col. 25, lines 24-36 meeting claim 6.
The instant invention further recites an amount of the buffer system being 0.035 wt.% or less over 0.036 wt.% taught by Sun et al. 
Sun et al. further teach buffers having a pH of 6.5-7.0 at bottom of col. 26 and utilization of a buffer system having a different pH would be expected to change an amount of the buffer system and see the following case laws.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).  MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify an amount of the buffer system (i.e. use a lower amount) in the Ex. 7A and 8A of Sun et al. since Sun et al. teach utilization of the buffer system having a different pH which would be expected to related to an amount of the buffer system absent showing otherwise.
Further, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
Further, claim 15 depending on claim 14 is directed to a product-by-process and thus the recited graft polymerization of claim 15 would have little probative value.  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
The above discussed Ex. 7A and 8A would make claims 17 and 18 obvious as well.
As to claim 19, Sun et al. teach blending all components at col. 25, lines 37-49 and there would be limited ways of blending the recited four components, ABS, SAN, PC and buffer system taught therein.  Thus, a pre-blending PC and buffer system would have been at least obvious modification to one skilled in the art since a court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Injection molded article taught at col. 25, lines 50-52 of Sun et al. would require molten composition inherently meeting claim 20.  

The examiner sees that the instant examples utilizing 0.02 wt.% of a buffer system have yield superior values of Charpy over comparative examples without any buffer.  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
In other words, Sun et al. teach a composition comprising 0.036 wt.% of buffer and thus the comparative examples without any buffer would have no probative value.

	Claims 1-9, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 8,906,995) in view of Jueptner et al. (US 2011/0288243 A1), Michaelis De Vasconcellos et al. (US 11,021,602), WO 2012/022710 A1, and further in view of Okamoto (US 3,981,944).
	This rejection further address claim 15 in case the recited mass polymerization has probative value.
	Sun et al. teach an emulsion polymerization of ABS at col. 25.
Utilization of either emulsion polymerization or mass polymerization for obtaining ABS is known in the art.
Jueptner et al. teach that bulk polymerization and mass polymerization are same in [0199] in which an emulsion polymerization is further taught.
Michaelis De Vasconcellos et al. teach ABS obtained from the mass polymerization in abstract.  Michaelis De Vasconcellos et al. further teach WO 2012/022710 at col. 6, lines 44-49.  Claim 12 of WO teaches a process for obtaining graft rubber polymers by polymerizing at least one monomer in the presence of agglomerated rubber latcies according to claim 10.  The agglomerated lattices of claim 10 would be solids and the instantly recited step a) of cutting or chopping the agglomerated lattices before mixing with monomer in order to obtain homogeneous grafting and grafted polymer thereof would have been obvious 
Okamoto teach a bulk polymerization and recycling of volatile components in abstract.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize ABS obtained from the art well-known mass/bulk polymerization taught by Jueptner et al., Michaelis De Vasconcellos et al. and WO and with the art well-known recycling of volatile components taught by Okamoto in Sun et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 8,906,995) as applied to claims 1-9, 11, 12 and 14-20 above, and further in view of Robello et al. (US 2015/0368488 A1) or Ishizaka et al. (US 2018/0128807 A1).
The instant claim further recites utilization of Good’s buffer over Sun et al.
Utilization of various buffers for adjusting a pH is well-known practice in the art.
Robello et al. teach various buffers including Goods buffer at bottom of [0046].  Ishizaka et al. teach the same in [0056-0057]. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known buffer such as Good’s buffer taught by Robello et al. or Ishizaka et al in Sun et al. since the Good’s buffer without phosphoric acid would be expected to decrease hydrolytic degradation of polycarbonate which is one of objectives of Sun et al. (see bottom of col. 26) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 20, 2022                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762